                Case 2:19-cv-04773-CFK Document 14-1 Filed 02/24/20 Page 1 of 32




                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE    STERN DISTRICT OF PE NSYLVANIA

    ROBERT A. BURKE, ESQUIRE                                 ATTORNEYS FOR PLAINTIFFS,
    ATTORNEY I.D. NO. 61268                                  SUZANNE SOMERS and
    PATRICK J. GALLO, JR., ESQUIRE                           SLC SWEET, INC.
    ATTORNEY I.D. NO. 316092
    BRIAN J. FORGUE, ESQUIRE
    ATTORNEY I.D. 322783
    MAcELREE HARVEY, LTD.
    lT W. Miner Street
    West Chester, PA 19381-0660
     (610) 436-0100

    SUZANNE SOMERS
                                                             CIVIL ACTION NO.     2: 1 9-cv-04773-CFK

             and

    SLC SWEET, INC

                           Plaintiffs,
                                                             JURY TRIAL REQUESTED
                     V


    QVC, INC

                                  dant.




            PLAINTIFFS' MEMORANDUM OF LAW IN OPPOSITION TO DEFENDANT'S
                  MOTION TO DISMISS PLAINTIFFS' AMEN D COMPLAINT

             Plaintiffs, Suzanne Somers ("Ms. Somers") and SLC Sweet, lnc. ("SLC")

    (collectively "Plaintiffs"), by and through their undersigned attorneys, hereby submit this

    Memorandum of Law in Opposition to Defendant, QVC, lnc.'s ('QVC" or "Defendant")

    Motion to Dismiss.




3500122v1
191601 .65822
                Case 2:19-cv-04773-CFK Document 14-1 Filed 02/24/20 Page 2 of 32




                                           TABLE OF CONTENTS

    PRELIMINARY STATEMENT                                                                         .1

    STATEMENT OF FACTS                                                                            .2

                     QVC's Plan to Remove a Competitor...                                         .2
                     The Sham Purchase Orders.                                                    .4
                     QVC's Merger With HSN Creates a Monopoly                                     5

    ARGUMENT                                                                                      .6

            l.       Standard of Review                                                           .6


                     QVC's Challenges to Plaintiffs' Specific Allegations of Intent Are lmproper
                     at This Stage of the Proceedings...     .                             . ......7



                     Plaintiffs'Amended Complaint Sufficiently States a Cognizable Section 2
                     Sherman Act Claim                                                  .......8

                     A. Plaintiffs Sufficiently Set Forth a Claim for Monopolization
                                                                                and
                          Attempted Monopolization Under Section 2 of the Sherman Act             I
                                 Plaintiffs' Amended Complaint Sufficiently Alleges a Plausible
                                 Relevant Market.                                         .......10

                                 a.   There is a Plausible Product Market                        10

                                 b.   Plaintiffs Allege Sufficient Facts to Define a Plausible
                                      Geographic Market.                                         12

                                 QVC is in Possession of Monopoly
                                 Power.                                                          13

                     B. Plaintiffs have Pled an Antitrust lnjury                                 14

            IV       Plaintiffs Allege Specific, Calculated Action by QVC to Defraud Plaintiffs
                     and, Therefore, Counts V and Vl of the Amended Complaint Should Not
                     be   Dismissed..                                                  .........14

                     A.   Plaintiffs have pled every element of Fraud with specificity and
                          consistent with Fed. R. Civ. P. 9(b)..                                 14

3500122v1
191601 .65822
               Case 2:19-cv-04773-CFK Document 14-1 Filed 02/24/20 Page 3 of 32




                    B. The Gist of the Action Doctrine does not Bar Plaintiffs' Fraud Claim
                       because QVC's alleged conduct violated broader social duties owed to
                       allindividuals...                                             .....17

                    C. Plaintiffs have pled sufficient facts to establish their Unfair Competition
                       Claim pursuant to the California Business and Professions
                       Code.                                                            ...........19

             V      Plaintiffs Have Set Forth QVC's Violation of California's Unfair Competition
                    Law, Cal. Bus. & Prof. Code S 17200, et seq.
                    ("ucl").                                                          ............20

             Vl.    QVC lntentionally Interfered with Plaintiffs' Contract with Evine             21


             Vll.   Plaintiffs Have Plead a Valid Alternative Claim for Promissory Estoppel..23


             vilt   Plaintiffs Set Forth Valid Claims for QVC's Violations of the UCC and
                    Counts lll and lV of the Amended Complaint Should Remain.                    .24


                           A.   QVC Violated the Exclusive Dealings Provisions of Section 2-
                                306 of the UCC.                                   ..............24

                           B. QVC Engaged in Anticipatory Repudiation of the Agreement            in
                                Violation of UCC Section   2-610.                        ... .......25

            CONCLUSION                                                                             26




3500122v1
191601.65822
            Case 2:19-cv-04773-CFK Document 14-1 Filed 02/24/20 Page 4 of 32




                                      TABLE OF AUTHORITIES

    Cases

    Albee Homes, lnc. v. Caddie Homes, \nc.,207 A.2d768 (Pa.      1965).. .................22
    Avenarius v. Eaton Corp., 898 F. Supp. 2d729 (D. Del. 2012)           ...................14

    Barr Laboratories, lnc. v. Abbott Laboratories, 978 F.2d 98 (3d Cir.1992)            ......9

    Bell Atlantic Corp. v. Twombly,550 U.S. 544 (2007)                                  .......7

    Blue Mountain Mushroom Co., lnc. v. Monterey Mushroom, |nc.,246 F. Supp.2d 394
      (E.D.     Pa.2002)                                                   .............23

    Braderv. Allegheny Gen. Hosp.,64 F.3d 869 (3d Cir.    1995)..                              ....13

    Broadcom Corp. v. Qualcomm lnc., 501 F.3d 297 (3d Cu.2007)                              ....... 13

    Bruno v. Erie lns. Co., '106 A.3d 48 (Pa.2014). ..                                        17, 18

    Buck v. Hampton Twp. Sch. Disf., 452F.3d 256 (3d Cr.2002)                               .........6

    Caliber Partners, Ltd. v. Affeld,583 F. Supp. 1308 (N.D. lll. 1984)....              .............7

    CGB Occupational Therapy, lnc. v. RHA Health Services, |nc.,357 F.3d 375 (3d Cir.
      2004)                                                                ................22

    CMR D.N. Corp. v. City of Philadelphia, T03 F.3d 612 (3d Cu.2013) ........... ................23

    Cottman Transmission Systems, lnc. v. Melody, 869 F. Supp. 1 180 (E.D . Pa 1994) ...20

    Crossroads Cogeneration Corp. v. Orange & Rockland Utilities, lnc., 159 F.3d 129 (3d
     Cir. 1998)   ...                                                         ..................9

    Crouse v. Cyclops,74s A.2d 606 (Pa.       2000)                                       ..........23

    EBC, lnc. v. Clark BIdg. Sysfems, |nc.,618 F.3d 253 (3d       Ct.2010).........      ...........14

    Feldman & Pinto, P.C. v. Seithel,l l-5400, 2011 WL 6758460 (E.D. Pa.2011) ...........21

    Frederico v. Home Depot,507 F.3d 188 (3d Cir.        2007)                                 ....14

    FTCv. Penn Sfafe Hershey Medical Center,838 F.3d 327 (3dCir.2016)......................9

    Gulfstream   lll   Associates, lnc. v. Gulfstream Aerospace Corp., 995 F.2d 425 (3d Cir.
     1 ee3)



                                                   ilt
350O122v1
191601 .65822
               Case 2:19-cv-04773-CFK Document 14-1 Filed 02/24/20 Page 5 of 32




    HDC Medical, lnc. v. Minntech Corp., 474 F.3d 543 (8th     Cu.2007)                         12, 13

    ln re Riddell Concussion Reduction Litigation, 121 F. Supp.3d 402 (D.N.J. 2015)........22

    Jairettv. First Montauk Secunlies Corp.,203 F.R.D. 181     (E.D.Pa.2001) ........15
    JML lndustries, lnc. v. Pretium Packaging, \nc.,2007 WL 61061 (M.D. Pa.2007)........25

    K.C. Multimedia, lnc. v. Bank of America Technology & Operations, lnc., 171
      Cal.App.4th 939 (Cal. 6th Cir. 2009)                                     ...............20

    Keco lndustries, lnc. v. Borg-Warner Corp., 334 F. Supp. 1240 (M.D. Pa. 1971) ...........9

    Knightv. Springfield Hyundai, 81 A.3d 940 (Pa. Super. 2013)                                 18, 19

    Korea Supply Co. v. Lockheed Martin Corp., 63 P.2d 937 (Ca. 2003)                 ...............20

    Kronfeld v. First Jersey National Bank,638 F. Supp. 1454 (D.N.J 1986)                      .........7

    Lucas v. City of Philadelphia, No. 1 1-4376,2012 WL 1555430 (E.D. Pa.2012) .............6

    Lutz v. Rakuten, lnc., 376 F. Supp.3d 455 (E.D.    Pa.2019)......                     .............17

    Matrixx Initiatives, lnc. v. Siracusano, 563 U.S. 27 (2011)                           ..............7

    Morganroth & Morganroth v. Norris, McLaughlin & Marcus, P.C., 331 F.3d 406 (3d Cir.
      2003)                                                                    . .... .. .14

    Norfolk Southern Railway Company v. Pittsburgh & West Virginia Railroad,870 F.3d
     244 (3d Cr. 2017) ..  .....                                              . . .........          .1   8

    Paduano v. Am. Honda Motor Co., 169 Cal.App.4th 1453           (2009)                   ..........21

                          o::::    *?1::"'            o*:          '::?i'i:ï f: "ii 1'liì
    '":*::*:':'?:':'                         ":*'::         ?'::
    Pepsi Co., lnc. v. Coca Cola, Co.,315, F.3d 101,105 (2dCir.2002)                         ........10

   Phillips v. County of Allegheny,515 F.3d 224 (3d Cir. 2008)                        .................8

   Playtronics, 1nc.,967 F.Supp. 2d at 1087.                                                 ........11

    Queen City Pizza, lnc. v. Domino's Pizza, lnc., 124 F .3d 430 (3d Cir. 1 997)     .          ....... 9

    Rolo v. City lnvesting Co. Liquidating Trust, 1 55 F.3d 644 (3d Cir. 1 998)   .               .... 1 5



                                                 iv
3500122v1
191601.65822
           Case 2:19-cv-04773-CFK Document 14-1 Filed 02/24/20 Page 6 of 32




   Schuylkill Energy Resources v. Pennsylvania Power & Light Co.,113 F.3d 405 (3d Cir.
      1997)                                                                   ............I

    Seville Indus. Mach. Corp. v. Southmost Mach. Corp.,742F.2d 786 (3d Cir.1984). .....14

   Sheef Metal Workers Local 441 Health & Welfare Plan v. GlaxoSmithKline, PLC,737 F.
    Supp.2d 380 (E.D. Pa.2010)   ..........                                   .........20

   Skinnerv. Switzer,562 U.S. 521 (2011).............                                ...............7

   Spectrum Spods, lnc. v. McQuillan, 506 U.S. 447 (1993)                                    ......9

   Sullivan v. Chartwell lnv. Partners, LP, 873 A.zd 710 (Pa. Super.   2005)               ...... 18

   Tiggv.DowCorningCorp.,962F.2d 1119(3dCir.        1992)....                           .........24

   Toy v. Metro. Life Ins. Co.,928 A.2d 186 (Pa. 2007)....                              ..........16

   Tunis Bros. Co., Inc. v. Ford Motor Co., 952 F .2d 715 (3d Cir. 1991)   .......           ....12

   U.S. v. E.l. du Pont de Nemours & Co., 351 U.S. 377 (1956)    .....                   .........13

   United Sfafes v. Grinnell Corp., 384 U.S. 563   (1966)                               ..........11

   West Penn Allegheny Health Sys., /nc. v. UPMC,627 F.3d 85 (3d Cir.2010)................8

   Statutes

   15 U.S.C. S 2.......
   catifornia Business ;;J    P;;i;;;il.;
                                       code s 17200
   California Business and Professions Code S 17500
   Restatement (Second) of Torts S 767....
   Restatement (Second) of Torts S 768....
   ucc s 2610...
   ucc s 2-306(2)
   ucc s 2-306......
   ucc s 2-610..
   Rules

   Fed. R. Civ. P. 1 2(bx6)
   Fed. R. Civ. P. 9 (b)
   Fed. R. Civ. P. 8 (dx2)
   Fed. R. Civ. P. 8 (dx3)
   Pa. R.C.P. 1020(c)
   Pa. R.C.P. 1020(d)


                                               V
3500122v1
191601.65822
               Case 2:19-cv-04773-CFK Document 14-1 Filed 02/24/20 Page 7 of 32




                                      PRELIMINARY STATEMENT

            This case is about QVC's intentional acts in removing Plaintiffs as competitors so

    that QVC could advance and protect its monopoly. Specifically, and as detailed                       in

    Plaintiffs' Amended Complaint:

            QVC had specific intent to monopolize the television programming
            nutritional supplement market and engaged in anticompetitive,
            exclusionary, and predatory conduct by falsely luring and inducing
            Plaintiffs into the sham Agreement and purchase orders so it could control
            the television programming nutritional supplement market by eliminating
            and excluding competition.

   Amended Complaint [Dkt. 7] at         1T1T   191 and 227.1

            QVC's Motion to Dismiss is based upon an impermissibly narrow reading of the

   dispute between Plaintiffs and QVC, as well as an outright misstatement of Plaintiffs'

   claims. QVC conveniently ignores Plaintiffs' specific allegations of intent in an effort to

   convince this Court to dismiss the Antitrust, Unfair Competition and Tort Claims in the

   Amended Complaint.          lt is also improper for QVC to raise factual disputes regarding
   QVC's intentional conduct towards Plaintiffs. QVC's Motion to Dismiss should be

   denied on this basis alone.

            Turning to the substance, QVC's arguments also fail to pass muster. Plaintiffs'

   Antitrust claims must remain as Plaintiffs' have set forth QVC's monopoly and Plaintiffs

   have sufficiently alleged         a   plausible relevant product and geographic market

   encompassing QVC's monopoly. As set forth in the Amended Complaint, QVC controls

   nearly all direct response television programs in the nutritional supplement market. flfl

   225-228.



   1All citations to Plaintiffs' Amended Complaint shall be by paragraph number   ('1_')   The Amended
   Complaint is attached hereto as Exhibit "l".
                                                        1
350O122v1
191601.65822
                Case 2:19-cv-04773-CFK Document 14-1 Filed 02/24/20 Page 8 of 32




            Moreover, Plaintiffs have sufficiently pled every element of fraud consistent with

    Rule   9(b). Plaintiffs' claims are not barred by the Gist of the Action Doctrine     because

    QVC's alleged conduct violated identified social duties owed to Plaintiffs. Similarly,

    Plaintiffs sufficiently claim the elements necessary to establish an unfair competition

    claim under California Law; that QVC intentionally interfered with Plaintiffs' contract with

    Evine; and, in the alternative, Plaintiffs have set forth a claim for Promissory Estoppel.

    Furthermore, QVC's actions violate the Exclusive Dealings provisions of $ 2-306 and

    QVC did engage in anticipatory repudiation of the Agreement.

            For reasons set forth herein, QVC's Motion to Dismiss should be denied.


                                     STATEMENT OF FACTS

            l.       QVC's Plan to Remove a Competitor

            Suzanne Somers and her Company, SLC, are and have been enormously

    successful in the business of providing health, wellness, and nutritional products to the

    public, including, but not limited to, dietary supplements. flfl 8   - 12. lmmediately prior to
    February 1, 2017, Plaintiffs were providing their products in connection with agreements

    Plaintiffs had with Evine, another home shopping retailer.            ld.   QVC was aware of

    Plaintiffs' success in providing these products to the     public. ln February 2017,      QVC

    contacted Plaintiffs to lure Plaintiffs from Evine and to have Plaintiffs selltheir products on

    QVC. fl112-14.

            At the time QVC made this approach to Plaintiffs, QVC was the largest televised

    home shopping network in the United States, including being ahead                  of its main
    competitor, Home Shopping Network ("HSN'). QVC falsely represented to Plaintiffs that

    QVC was interested in marketing and selling Plaintiffs' products on             QVC. lt was
                                                   2
3500122v1
191601 .65822
           Case 2:19-cv-04773-CFK Document 14-1 Filed 02/24/20 Page 9 of 32




   misrepresented to Plaintiffs that QVC did not have a supplement business and was very

   interested in marketing and selling Plaintiffs'products on QVC. flfl 15-20. Plaintiffs and

   QVC entered into an agreement dated March 21,2017 (the "Agreement"). A copy of the

   Agreement is attached to the Amended Complaint as Exhibit "A'.      I   19.

           QVC is a subsidiary of Liberty lnteractive Corporation ("Liberty lnteractive"). ft 5.

   At that time, Liberty Interactive also owned approximately 38% of HSN. Prior to the date

   of the Agreement, Liberty lnteractive, HSN and QVC were aware that Liberty lnteractive

   was in the process of negotiating and agreeing to purchase the remaining approximately

   62% of      HSN. One of the leading brand     partners on HSN at that time was Andrew

   Lessman ("Mr. Lessman"). Mr. Lessman had an exclusive relationship with HSN where

   he was the only vendor allowed to sell supplements on the entire network. flfl 25-30. At

   the time QVC merged with HSN, Mr. Lessman insisted that his exclusive contract as the

   only supplement vendor at HSN be extended to QVC, thereby forcing QVC to eliminate

   Ms. Somers as a vendor. ld.

           Mr. Lessman provided supplements to the customers of HSN to the same market

   Plaintiffs provided supplements to the customers of    Evine.    Plaintiffs and Mr. Lessman

   were competitors in the television supplement market. flfl 31-33. Prior to entering into

   the Agreement with Plaintiffs, Liberty lnteractive, HSN and QVC were aware that the HSN

   acquisition was going to happen and that, as a result, QVC would now be able to partner

   with Mr. Lessman in order to enter into the supplement business. /d.

           QVC knew that Plaintiffs' successful presence in the direct response television

   supplement business would hinder QVC's future business relationship with Mr. Lessman.

   Too much was riding on Mr. Lessman's success. Accordingly, QVC decided to eliminate


                                                 3
3500122v1
191601.65822
             Case 2:19-cv-04773-CFK Document 14-1 Filed 02/24/20 Page 10 of 32




   Plaintiffs as competitors. f[f[ 34-38. To be clear: prior to entering into the Agreement

   with Plaintiffs it was the intention of QVC, HSN and Liberty lnteractive to eliminate and

   othenruise damage competitors       to Mr. Lessman. QVC took these actions to           further

   enhance its monopoly in the television supplement market. /d.

             Prior to entering into the Agreement, QVC misrepresented to Plaintiffs that QVC

   did not have other plans for television programming nutritional supplements for sale to the

   public. QVC made other representations to Plaintiffs in order to lure Plaintiffs to QVC.

   QVC had no intention of fulfilling these representations but was only interested             in

   removing Plaintiffs as competitors to QVC's monopoly          fll   42-47. For example, QVC
   misrepresented to Plaintiffs that Plaintiffs would be receiving significant airtime in order to

   market and sell SLC's products on      QVC.    This was false as QVC had no intention of

   providing significant airtime   to Plaintiffs. QVC misrepresented to      Plaintiffs that QVC

   would be purchasing significant product from SLC immediately upon the signing of the

   Agreement. This representation was also false, as QVC had no intention of purchasing

   these products from SLC. f[f[ 39-45. QVC also made misrepresentations relating to

   projected sales. flfl 48-50.

       ll.      The Sham Purchase Orders

             Attached   to the   Parties' Agreement   is a Form Purchase Order that was
   incorporated into the Agreement (the "Form Purchase Order"). Exhibit "8" to Amended

   Complaint. The parties agreed that only the Form Purchase Order would be used by

   QVC when QVC ordered products from Plaintiffs. Under the Agreement, QVC had no

   right to alter the terms of the Form Purchase Order. Unbeknownst to Plaintiffs, at the time




                                                  4
35O0122v1
191601.65822
            Case 2:19-cv-04773-CFK Document 14-1 Filed 02/24/20 Page 11 of 32




    of signing, QVC had no intention of honoring the Agreement or the Form Purchase Order.

    1124.

            Upon the signing of the Agreement, QVC immediately issued Purchase Orders for

    the purchase of multiple products from SLC. Exhibit "C" to Amended Complaint
    (hereinafter, the "March 2017 Purchase Orders"). ln violation of the parties' Agreement,

    QVC significantly and fraudulently altered the terms of the Form Purchase Order that had

    been agreed to by the parties.     llfl 52-53. QVC's actions      amount to fraud in the

    execution. flfl61-68.

            Upon committing this fraud, QVC used the terms set forth in the March 2017

    Purchase Orders, and subsequent purchase orders, as a purported basis for the improper

    rejection of products that QVC ordered from Plaintiffs. QVC ordered products, allowed

   the products to be manufactured and then improperly rejected the products after the
    products couldn't be sold because of expiration    dates.   fll   61-68. By intentionally
   delaying its improper rejection of these products, QVC saddled SLC with hundreds of

   thousands of dollars' worth of product for which SLC had already         paid.   Moreover,

    because of QVC's improper actions, SLC could not mitigate its damages. flfT 89-102.

            lll.   QVG's Merger W¡th HSN Creates a Monopoly

            On July 6, 2017 (shortly after signing the Agreement with Plaintiffs), Liberty
    lnteractive (QVC's and HSN's parent) announced that it was purchasing the remaining

   approximately 62% stake in HSN. ln making the announcement, it was stated that HSN

   would operate under the control of QVC. The merger of HSN and QVC created by far the

   largest direct response television products sales company in the           world.       Liberty

   lnteractive and QVC needed to assure that this merger would be successful.       1l1T   69-72.


                                               5
35OO122v1
191601.65822
            Case 2:19-cv-04773-CFK Document 14-1 Filed 02/24/20 Page 12 of 32




   The merger of HSN with QVC was done in order to enable QVC to create a monopoly.

   The HSN merger was also completed in order to permit QVC to gain control of major

   brands, such as Mr. Lessman's supplement products. f[f[93-95 and 103-107.

            Having solidified its monopoly, on January 17, 2019, QVC formally advised SLC

   and Ms. Somers that QVC would not be moving fonryard with Ms. Somers in supplement

   shows and it would no longer promote SLC's supplements. Having removed Plaintiffs

   as competitors, QVC was now able to sell supplement products provided by                Mr.

    Lessman and his companies without competition.          lt is not a coincidence that Mr.
    Lessman's supplement products appeared on QVC.com within weeks                  of   QVC's

    improper dismissal of Plaintiffs. lt was only after QVC's improper dismissal of Plaintiffs

    in January 2019 that Plaintiffs became aware that it was always QVC's plan to sabotage

    Plaintiffs' television supplement business so that HSN and QVC could promote and

   enable Mr. Lessman to more successfully sell his products. QVC's plan to remove

    Plaintiffs as competitors, enabled QVC's monopoly on television supplement business

   to grow. This was done to benefit QVC and Mr. Lessman, and to harm Plaintiffs. flfl

    108-117.


                                          ARGUMENT

            l.    Standard of Review.

            Pursuant to Rule 12(bX6), QVC bears the burden of demonstrating that Plaintiffs

   failed to set forth a claim from which relief may be granted. Fed. R. Civ. P. 12(bX6);

   Lucas v. City of Philadelphia, No. 11-4376, 2012 WL 1555430 (E.D. Pa. 2012). ln

   evaluating this motion to dismiss, the court must view any reasonable inferences from

   the factual allegations in a light most favorable to Plaintiffs. Buck v. Hampton Twp. Sch.

                                                6
3500122v1
191601.65822
            Case 2:19-cv-04773-CFK Document 14-1 Filed 02/24/20 Page 13 of 32




    Dist., 452 F.3d 256,260 (3d Cir. 2002). A complaint need only state "a plausible 'short

    and plain'statement of the plaintiffs claim." Skinner v. Switzer,562 U.S. 521,530

    (2011). To survive a motion to dismiss, Plaintiffs "need only allege 'enough facts to

    state   a   claim to relief that is plausible on its    face"'. Matrixx lnitiatives, Inc.    v.

    Siracusano, 563 U.S.27,45 (2011)(quoting Betl Atlantic Corp. v. Twombly, 550 U.S.

    544,570 (2007)).

            ll.     QVC's Challen       to Plaintiffs' Soecific Alleoatio ns of Intent Are
                    lmproper at this Staqe of the Proceedings

            QVC improperly challenges Plaintiffs' specific allegations of intent in arguing that

    Counts     V (Unfair Competition Under California's UCL); Count Vl (Fraud); Count Vll
    (Promissory Estoppel); Count       Vlll (lntentional lnterference with Contractual   Relations)

    and Count lX (Sherman Anti-Trust) should be dismissed. First, Defendant completely

    ignores the specific allegations in Plaintiffs' Amended Complaint where Plaintiffs set

    forth QVC's intentional actions and omissions. see, flI|24,39,43,45,60,62,90,91,

    96, 97, 99, 109, 109, 110, 159, 170,176, 190, 192,1g9, 191,192,202,203,20g,216,

    221,227.

            Second, challenges    to   Plaintiffs' claims that QVC acted with intent are not

    grounds for dismissing a cause of action at the Motion to Dismiss stage. Plaintiffs need

    not allege facts showing that QVC knew it was misleading when it made misleading

   statements; general allegations of knowledge and intent are adequate under the federal

    rules. CaliberPartners, Ltd.v.Affeld,583 F. Supp. 1308, 1311(N.D. lll. 198a); seea/so,

   Kronfeld v. First Jersey National Bank,638 F. Supp. 14s4, 1465-66 (D.N.J 1986). To

   require a plaintiff to plead such matters, which are peculiarly within the Defendant's

   knowledge, would impose an impermissible burden. Caliber,583 F. Supp, at1311.

                                                   7
3500122v1
191601.65822
            Case 2:19-cv-04773-CFK Document 14-1 Filed 02/24/20 Page 14 of 32




            ln light of the foregoing pleading standards, Plaintiffs' allegations and factual
   support set forth in the Amended Complaint are sufficient to maintain the causes of

   action alleged. Accordingly, QVC's Motion to Dismiss Counts V, Vl, Vll, Vlll, and lX

   should be denied. QVC's challenges to these claims also fail for the reasons set forth

   below.

            ilt.     Plaintiffs' Amended Complaint Sufficiently States a Cognizable
                     Section 2 Sherman Act Claim.

            Section   2 of the Sherman Act declares unlawful "[e]very person who shall
   monopolize, or attempt to monopolize, or combine or conspire with any other person or

   persons, to monopolize any part of the trade or commerce     ...."   15 U.S.C. $   2.   Although

   QVC's motion falsely claims othenryise, Twomblydoes not impose                a    heightened

   pleading standard on antitrust claims. Twombly,550 U.S. at 569           n.14. ln Twombly,
   "the Supreme Court held that to satisfy Rule 8, a complaint must contain factual

   allegations that, taken as a whole, render the plaintiffs entitlement to relief plausible."

    West Penn Allegheny Health Sys., Inc. v. UPMC, 627 F.3d 85, 98 (3d Cir. 2010).

   However, "[t]his 'does not impose a probability requirement at the pleading stage,' but

   instead 'simply calls for enough facts to raise a reasonable expectation that discovery

   will reveal evidence of the necessary element."' UPMC, 627 F.3d at g8 (quoting Phillips

   v. County of Allegheny, 515 F.3d 224,234 (3d Cir. 2008)). lndeed, "it is inappropriate to

   apply Twombly's plausibility standard with extra bite in antitrust and other complex

   cases."     /d.




                                                I
3500122v1
191601.65822
            Case 2:19-cv-04773-CFK Document 14-1 Filed 02/24/20 Page 15 of 32




                  A. Plaintiffs Sufficiently Set Forth a Claim for Monopolization            and
                      Attempted Monopolization Under Section 2 of the Sherman Act.

            Under Section 2 of the Sherman Act, a plaintiff must allege the following to state

    a claim for monopolization: "(1) the possession of monopoly power in the relevant
    market and (2) the willful acquisition or maintenance of that power as distinguished from

    growth or development as a consequence of a superior product, business acumen, or

    historical accident." Crossroads Cogeneration Corp. v. Orange        &   Rocktand tJtitities,

    lnc., 159 F.3d 129, 141 (3d Cir. 1998) (quoting Schuytkitt Energy Resources                v.

    Pennsylvania Power & Light Co., 113 F.3d 405,412-13 (3d Cir. 1997) cert. denied,522

    U.S. 977 (1997)). With respect to attempted monopolization under Section 2 of the

    Sherman Act, a plaintiff must show: "(1) that the defendant has engaged in predatory or

    anticompetitive conduct with (2) a specific intent to monopolize and (3) a dangerous

    probability of achieving monopoly power." Crossroads Cogeneration Corp., 159 F.3d at

    141 (quoting Schuylkill, 113 F.3d    at   413); see a/so Barr Laboratories, lnc. v. Abbott

    Laboratories,9TS F.2d 98, 111 (3d Cir. 1992); Spectrum Sporfs, lnc. v. McQuittan,506

    U.5.447 (1993) (predatory or unfair conduct may be sufficient to prove the necessary

    intent to monopolize). "ln contrast to the offense of 'monopolization,' it is said that in

    order to claim and prove 'attempted monopolization' there must be            a   'dangerous

    probability'of a monopoly ... togetherwith overt acts committed in furtherance thereof

    within a relevant market... with the specific intent of the person charged to achieve the

    unlawful goal of monopoly power." Keco lndustries, Inc. v. Borg-Warner Corp.,334 F.

    Supp. 1240, 1245 (l'll.D. Pa. 1971)(internal citations omitted).




                                                  I
3500122v1
191601 .65822
            Case 2:19-cv-04773-CFK Document 14-1 Filed 02/24/20 Page 16 of 32




                                Plaintiffs' Amended Complaint Sufficiently Alleges a
                                Plausible Relevant Market.

            Defining the relevant market is essentially a matter of resolving factual issues.

   FTC v. Penn Sfafe Hershey Medical Center,838 F.3d 327,335 (3d Cir. 2016); and

   Queen City Pizza, Inc. v. Domino's Pizza, lnc., 124 F.3d 430, 436 (3d Cir. 1997)

   (explaining that "in most cases, proper market definition can be determined only after a

   factual inquiry into the commercial realities faced by consumers"). The relevant market

   consists of a relevant product and qeoqraphic market. See Pepsi Co., lnc. v. Coca

   Cola, Co.,315, F.3d 101, 105 (2d Cu.2002).

            QVC mischaracterizes Plaintiffs'Amended Complaint and distorts the reality of

   QVC's core platform in a desperate attempt to try and define a very broad product

   market definition that disingenuously focuses on an "e-commerce platform." This Court

   should also disregard the unsupported factual allegations within QVC's motion.

                                a.   There is a Plausible Product Market.

            Notwithstanding QVC's misplaced focus on evidentiary burdens, the relevant

   market in this case is much narrower and relates to the television proqramminq

   nutritional supplement market , which QVC controls.        llÍl 227-28 As the Amended
   Complaint tells us, 'QVC possesses and controls nearly                 all of the   television

   programming nutritional supplement market".       1'228.   Moreover:

            QVC had specific intent to monopolize the television programming nutritional
            supplement market and engaged in anticompetitive, exclusionary, and predatory
            conduct by falsely luring and inducing Plaintiffs into the sham Agreement and
            purchase orders so it could control the television programming nutritional
            supplement market by eliminating and excluding competition.

   11227




                                                10
35O0122v1
191601.65822
            Case 2:19-cv-04773-CFK Document 14-1 Filed 02/24/20 Page 17 of 32




            QVC's own documents, including the very means which QVC employs in its

    scheme      to restrain competition, ensure its monopoly and mask its fraudulent             and

    predatory conduct. The Agreement that is the subject of this action recognizes the

    relevant market in this case. In this regard, the Agreement provides:

            [SLC] grants to QVC ... the exclusive right in the United States, Canada, Mexico,
            United Kingdom, Germany, ltaly, France, Japan, and China... to Promote the
            Products through Direct Response Television Programs.

             [Ms. Somers] grants to QVC ... the exclusive right... to Promote the Products
            through Direct Response Television Programs.

               "Direct Response Television Programs" shall mean ... QVC's televised retail
            shopping programs.

   Agreement at pp. 1-2 (emphasis added). ln other words, QVC has defined the market.

            Courts also recognize that "it is appropriate to limit a market to a discrete channel

    of distribution so long as it is shown, using established market-definition criteria, that

    enough customers do not view other methods of distribution as viable substitutes to the

    distribution method in question." Playtronics, |nc.,967 F. Supp. 2d at 1087. Discovery

    must place on this question of fact.

            To solidify its monopoly, the Agreement binds Plaintiffs to a non-competition
    provision that applies directly to Direct Response Television Proqrams, which, again, is

    QVC's defined market. Agreement at p.        6. The disingenuous     nature of QVC's attack

   on the relevant market in this case is best exemplified by the fact that QVC's predatory

   contract expressly recognizes the relevant market outlined            in   Plaintiffs' Amended

    Complaint. QVC's predatory contracts are specially designed to restrain competition

   and ensure QVC's monopolistic control over the television programming nutritional

   supplement market at issue.


                                                  11
3500122v1
191601.65822
            Case 2:19-cv-04773-CFK Document 14-1 Filed 02/24/20 Page 18 of 32




                               b. Plaintiffs Allege Sufficient   Facts to Define a Plausible
                                  Geographic Market

            Like the relevant product market, the relevant geographic market            is an
   evidentiary question. See Pennsylvania DentalAssh v. Medical Service Assh of Pa.,

   745 F.2d 248,260 (3d Cir. 1984), cert. denied, 471 U.S. 1016 (1985). "The relevant

   geographic market is the area in which a potential buyer may rationally look for the

   goods or services he or she seeks." ld. (citing United Sfafes v. Grinnell Corp., 384 U.S.

   563, 570-71 (1966)). QVC's motion ignores "the geographic market is not comprised of

   the region in which the seller attempts to sell its product, but rather is comprised of the

   area where his customers would look to buy such a product." Tunis Bros. Co., lnc.        v.


   Ford MotorCo.,952F.2d715,726 (3d Cir. 1991).

            Here, the relevant geographic market is identified in QVC's own documents,

   namely, its predatory contract which expressly admits and recognizes the relevant

   market. Agreement at pp. 1 and 6. More specifically, the geographic market is the

   direct response television programming market for nutritional supplements where the

   primary means of deriving revenue is the transmission of "direct response television

   programs" which QVC identified in its predatory contract as HSN, EVINE Live, and

   Jewelry Television.   /d. Since QVC has acquired    HSN and Jewelry Television does not

   sell nutritional supplements, the relevant geographic market whereby customers would

   look to buy nutritional supplements in response to direct television programming         is

   simply QVC/HSN and EVINE Live. See rd. And QVC controls nearly all of this market.

   11225-28.

            Notwithstanding   the adequacy of Plaintiffs' Amended         Complaint, QVC's

   challenge to the geographic market is premature as the "proper market definition can be

                                                12
350O122v1
191601.65822
            Case 2:19-cv-04773-CFK Document 14-1 Filed 02/24/20 Page 19 of 32




    determined only after         a   factual inquiry into the commercial realities faced     by

    consumers." Domino's Pizza, lnc., 124 F.3d at 43S.

                            ¡¡.   QVC is in Possession of Monopoly Power.

               As part of its motion, QVC again focuses on evidentiary proofs and improperly

    interjects unsupported factual allegations. "To establish that a defendant possesses the

    requisite market power required for monopolization liability, a plaintiff must establish that

    the defendant has a dominant market share in a well-defined relevant market." HDC

    Medical, lnc. v. Minntech corp.,474 F.3d s43, s47 (8th cir. 2oo7).             A party has
    monopoly power        if it has "a power of controlling   prices or unreasonably restricting

    competition." u.s. v. E.l. du Pontde Nemours & co.,3s1 u.s. 37z,3Bg (1956).

            QVC controls nearly the entire television programming nutritional supplement

    market. 1I.11225-228. QVC lured Plaintiffs from EVINE with false promises in order to

    restrict     a   would-be competitor-Plaintiffs-from competing           in the television
    programming nutritional supplement market.          llll 14,41, 158, and 171. This blatant
    restraint on trade is precisely what Section 2 of the Sherman Act was designed to

    protect against. Moreover, since QVC has a significant share and virtual control over

    the television programming nutritional supplement market, there are barriers to entry

    some       of which QVC itself creates (i.e. predatory contract), including QVC's
    unwillingness to deal with competitors. see lJPMc, 627 F.3d at 103-04.

            To the extent QVC does not already have a monopoly power, QVC has certainly

    come dangerously close            to monopolizing the television programming nutritional
   supplement market. 11228. "Dangerous probability" is enough to establish an antitrust

   claim. Broadcom Corp. v. Qualcomm Inc., S01 F.3d 297, 318 (3d Cu. 2OO7). ln any

                                                   13
3500122v1
191601.65822
              Case 2:19-cv-04773-CFK Document 14-1 Filed 02/24/20 Page 20 of 32




   event, courts should not "resolve this question at the pleading stage'unless it is clear on

   the face of the complaint that the 'dangerous probability' standard cannot be met as a

   matter of law."' ld. (quoting Brader v. Allegheny Gen. Hosp., 64 F.3d 869, 877 (3d Cir.

    1ee5)).

                     B.    PIaintiffs have Pled an Antitrust lnjury.

              "To establish antitrust injury, a plaintiff must show; (1) harm of the type the

   antitrust laws were intended to prevent; and (2) an injury to the plaintiff that flows from

   that which makes the defendant's acts unlawful." Avenarius v. Eaton Corp., 898               F.

   Supp.2d 729,736 (D. Del. 2012) (citing Gulfstream          lll Associates, lnc. v. Gulfstream
   Aerospace Corp., 995 F .2d 425, 429 (3d Cir. 1993)).

              Plaintiffs'Amended Complaint alleges that QVC through fraudulent, predatory,

   and unfair scheme removed Plaintiffs from the television programming                nutritional

   supplement market which thereby successfully reduced competition by removing a

   competitor from the relevant market. 1111227,229-30. Unquestionably, "[c]onduct that

    impairs the opportunities of rivals and either does not further competition on the merits

   or does so in an unnecessarily restrictive way may be deemed anticompetitive."
    Qualcomm |nc.,501 F.3d at 308. The Antitrust claim must remain.

              IV     Plaintiffs Allege Specific, Calculated Action by QVC           to Defraud
                    Plaintiffs and, Therefore, Gounts V and Vl of the Amended Complaint
                    Should Not be Dismissed.

                    A.    Plaintiffs have pled every element of Fraud with specificity and
                          consistent with Fed. R. Civ. P. 9(b).

              "The purpose of Rule 9(b) is to provide notice, not to test the factual allegations

   of the claim." Morganroth & Morganroth v. Norris, McLaughlin & Marcus, P.C., 331 F.3d

    406,414 n. 2 (3d Cir 2003). Thus, to comply with Rule 9(b), a complaint must state "the

                                                   14
350O122v1
191601 .65822
            Case 2:19-cv-04773-CFK Document 14-1 Filed 02/24/20 Page 21 of 32




    circumstances of the alleged fraud with sufficient particularity to place the defendant on

    notice of the precise misconduct with which it is charged." Frederico v. Home Depot,

    507 F.3d 188, 200 (3d Cir. 2007)2. Notably, the Third Circuit Court of Appeals has

    rejected strict application of Rule 9(b). See, Seville lndus. Mach. Corp. v. Southmost

    Mach. Corp.,742F.2d786,786 (3d Cir. 198a); Rolo v. City lnvesting Co. Liquidating

    Trust, 155 F.3d 644,658 (3d Cir. 1998). Thus, Plaintiffswill satisfy Rule 9(b) so long as

   they "inject[] precision and some measure of substantiation into their allegations of

   fraud." Rolo, at 658.

            Instantly, the facts pled by Plaintiffs establish every element of                     fraud. These
    include:   in February, 2017, QVC contacted Plaintiffs to lure them away from a
   competitor, Evine; QVC provided false forecasts about the amount of product Plaintiffs

   could sell, and the amount of airtime that Plaintiffs would be allowed; QVC represented

   that it would be purchasing significant product from SLC; QVC altered the terms of the

   Agreement by substituting purchase orders that were not agreed upon by the parties,

   and which contained additional restrictions on Plaintiffs' product; QVC used the
   restrictions from the altered purchase orders, and other false criteria,                         to   improperly

   reject much of Plaintiffs' product, knowing that the product would expire and become

   unsalable; and Plaintiffs have incurred damages in the form of lost product and revenue

   and damage to Plaintiffs' brand as a direct result of QVC's fraudulent actions. flfl 14, 16,

    19,41-42, 52-59, 64-65, 71,92-97, gg, 104-106,204.



   2 Under Pennsylvania law, fraud claims require the following elements: (1) a representation; (2) which is
   material to the transaction at hand; (3) made falsely, with knowledge of its falsity or recklessness as to
   whether it is true or false; ( ) with the intent of misleading another into relying on it; (5) justifiable reliance
   on the misrepresentation; and (6) the resulting injury was proximately caused by the reliance. EBC, lnc. v.
   Clark Bldg. Sysfemg \nc.,618 F.3d 253, 275 (3d. Cir. 2010).
                                                           15
3500122v1
191601.65822
            Case 2:19-cv-04773-CFK Document 14-1 Filed 02/24/20 Page 22 of 32




            QVC's attacks on the fraud claim fail because Plaintiffs'fraud claim is predicated

    upon QVC's wrongful conduct at the time of the representations, and not QVC's future

    performance. The District Court dismantled a similar argument in Jairett          v. First
    Montauk Secunïres Corp., 203 F.R.D. 181 (E.D. Pa. 2001) (statement of present

    intention which is false when uttered may constitute fraudulent misrepresentation of

    fact, and thereby satisfy the first element of fraud cause of action).

            QVC challenges Plaintiffs' allegations sounding in fraud in the execution by

    attempting to justify QVC's ex posf facto changing of the purchase orders by claiming

    that the Agreement "did not state that only the form purchase order, without any

    changes, could be submitted". (QVC Brief, p. 17). This false assertion is contrary to the

    plain language in Section 2(a) of the Agreement:

            From time to time, QVC may issue to Company a purchase order, the
            current form of which is attached hereto as Exhibit "4" and incorporated
            herein by reference (any such purchase order, as may be issued from
            time to time, is hereinafter referred to as a "Purchase Order".) Hereafter,
            any purchases of Products by QVC shall be made according to the terms
            set forth in this Agreement and on any such Purchase Orde(s). ...

   Thus, the Agreement attaches and incorporates a specific purchase order, defines

   "Purchase Order" in reference to this document, and states in mandatory language that

   "any purchases of Products by QVC shal/ be made according to the terms set forth         in

   this Agreement and on any such Purchase Orde(s)". (emphasis added.)

            QVC's integration argument also fails for multiple reasons. First, the extensive

   fraudulent scheme detailed in the Amended Complaint concerns conduct that took place

   both before and after the execution of the Agreement, and thus sounds in both fraud in

   the inducement and fraud in the execution. ln Toy v. Metro. Life Ins. Co.,928 A.2d 186

   (Pa.2007), the Supreme Court of Pennsylvania held that "when fraud in the execution is

                                                 16
35OO122v1
191601.65822
            Case 2:19-cv-04773-CFK Document 14-1 Filed 02/24/20 Page 23 of 32




    alleged, representations made prior            to contract formation are not considered
    superseded and disclaimed by a fully integrated written agreement". ld. at         53.   Thus,

    QVC's fraudulent misrepresentations prior to signing the Agreement survive in this

    action. Moreover, on the very same page of its brief where QVC argues that                 the

   Agreement was complete and integrated, QVC takes the contradictory position that it

    had the right to change purchase orders        - and thereby change terms of the Agreement
    between the parties     -   at any time. QVC cannot "have it both ways" on this point.

            On the issue of intent, QVC conspicuously ignores that Rule 9(b)'s specificity

    requirements do not apply to the element of intent: "Malice, intent, knowledge, and other

    conditions of a person's mind may be alleged generally." Fed. R. Civ. P. 9(b). See, Lutz

    v. Rakuten, \nc.,376 F. Supp.3d 455,475 (E.D.Pa.2019)            (J Kenney) (denying Motion
    to Dismiss challenging fraud action under Fed. R. Civ. P. 9(b), holding that "the facts
    pertaining     to... the requisite   knowledge or intent... only need to be pled generally.")

    Regardless, under any standard, Plaintiffs have detailed a host of intentional acts taken

    by QVC that demonstrated its intent to defraud Plaintiffs for the purpose of eliminating

    QVC's competition, not the least of which was QVC's surreptitious change in the terms

    of the purchase orders after execution of the Agreement.

                The specific facts alleged demonstrate that QVC caused Plaintiffs' lost revenue

    and brand harm include, inter alia, that QVC's used the fraudulent purchase order to

    impose baseless restrictions on Plaintiffs' products and reject Plaintiffs' product, and

    caused Plaintiffs to lose significant portions of their perishable product. Moreover, that

    QVC intentionally limited Ms. Somers' exposure to her customer base, and restricted




                                                     17
35O0122v1
'191601.65822
           Case 2:19-cv-04773-CFK Document 14-1 Filed 02/24/20 Page 24 of 32




   the advertising language that could be used, which diminished Plaintiffs' brands. fJf[ 110,

    111 and204.

                  B.    The Gist of the Action Doctrine does not Bar Plaintiffs' Fraud
                        Claim because QVG's alleged conduct violated broader social
                        duties owed to all individuals.

           When applying the gist of the action doctrine, a court must make a duty-based

   inquiry to determine whether the claim is in tort or contract. Bruno v. Erie lns. Co., 630

   Pa.79, 106 A.3d 48 (Pa. 2014). lf "the facts establish that the claim involves the
   defendant's violation of a broader social duty owed to all individuals, which is imposed

   by the law of torts and, hence, exists regardless of the contract, then it must          be

   regarded as a tort". ld. at 68. ln Bruno, the Supreme Court of Pennsylvania took care to

   underscore that "the mere existence of a contract between two parties does not, þso

   facto, classify a claim ... as one for breach of contract." ld. at   69. lndeed, the Third
   Circuit confirmed that a Plaintiff can recover under both a breach of contract theory and

   fraudulent misrepresentation arising out of the same series of dealings. See, Norfolk

   Southern Railway Company v. Pittsburgh & West Virginia Railroad,870 F.3d 244 (3d

   Cir. 2017) (affirming that lessor was liable for both breach of lease contract and fraud,

   and that the fraud action was not barred by the gist of the action doctrine, citing Bruno).

           Pennsylvania Courts (and Federal Courts applying Pennsylvania law) recognize

   fraud claims between parties to a contract in a variety of circumstances. See, Su//ivan   v.

   Charfwell Inv. Partners, LP, 873 A.2d 710 (Pa. Super. 2005) (gist of the action doctrine

   did not bar fraud claim where defendant represented it would perform obligations that it

   never intended to perform in order to induce plaintiff into contracl); Knight v. Springfield

   Hyundai, 81 A.3d 940 (Pa. Super. 2013) (gist of the action doctrine did not warrant


                                                18
3540122v1
191601.65822
           Case 2:19-cv-04773-CFK Document 14-1 Filed 02/24/20 Page 25 of 32




   dismissal of fraud and consumer protection claims because contract was collateral to

   alleged false advertisements, statements, and assurances relied upon by plaintiff prior

   to signing the contract).

           lnstantly, the gist of the action doctrine does not bar Plaintiffs' fraud claim

   because QVC's alleged conduct violated broader social duties owed to all individuals.

   As in       Sullivan, Plaintiffs have alleged that QVC made numerous, material
   misrepresentations about obligations that QVC had no intention of performing in order

   to induce Plaintiffs to enter into the business arrangement. This was followed by QVC

   engaging in additional fraudulent conduct to ensure that Plaintiffs were locked into the

   dead-end deal, all in order to remove a competitor from the supplement market. These

   allegations go beyond mere contractual      duties. Plaintiffs' fraud claim against        QVC

   arises out of QVC's breach of social and legal duties against anti-competitive and unfair

   trade practices, as well as the broader "duty of honesty imposed by society". See,

   Knight, supra (denying motion to dismiss under the gist of the action doctrine, where

   fraud claims related        to business practices   declared unlawful under state law,

   misstatements about certifications required         by   background regulatory law, and

   dishonest statements made during the course of           a business   relationship   to   induce

   further performance). This is reinforced by the fact that Plaintiffs have claims against

   QVC in Counts V and lX based upon anti-competitive and unfair trade practices under

   the Sherman Act and the California Business and Professions Code. Accordingly,
   Plaintiffs' action for fraud against QVC set forth in Count Vl is not barred by the gist of

   the action doctrine.




                                               19
3500122v1
191601.65822
           Case 2:19-cv-04773-CFK Document 14-1 Filed 02/24/20 Page 26 of 32




                 C. Plaintiffs have pled sufficient facts to establish their Unfair
                    Competition Glaim pursuant to the California Business and
                     Professions Code.

           QVC's sole argument to dismiss Plaintiffs' Unfair Competition Claim for violation

   of California Business and Professions Code S 17200 ef seq. in Count V is that such an

   action requires pleading the elements          of fraud as required under Rule 9(b),
   incorporating the arguments mentioned above3. For the reasons already discussed,

   Plaintiffs' Amended Complaint alleges facts sufficient to establish the elements of fraud.

   Therefore, QVC's argument to dismiss Count V is baseless, and should be denied.

           V.     Plaintiffs have Set Forth QVC's Violation           of   California's Unfair
                 Competition Law, Gal. Bus. & Prof. Code S 17200, eúseg. ("UCL").

           Section 17200 of the UCL "prohibits unfair competition, including unlawful, unfair,

   and fraudulent business acts. The UCL covers a wide range of conducl." Korea Supply

   Co. v. Lockheed Martin Corp., 63 P.2d 937,943 (Ca. 2003); see also K.C. Multimedia,

   lnc. v. Bank of America Technology & Operations, Inc., 171 Cal.App.4th 939, 961 (Cal.

   6th Cir. 2009) ("[a] business practice... may be unfair or fraudulent in violation of the

   UCL even if the practice does not violate any law"). Section 17200 of the UCL

   "'borrows' violations from other laws by making them independently actionable as unfair

   competitive practices,' and its broad language also allows 'a practice [to be] deemed

   unfair even if not specifically proscribed by some other      law."' Sheef Metal Workers
   Local 441 Health & Welfare PIan v. GlaxoSmithKline, PLC, 737 F. Supp.2d 380, 406

   (E.D. Pa.2010) (citing Lockheed Martin Corp., 63 P.3d at 943). Moreover, "[b]ecause

   the statute is written in the disjunctive, it is violated where a defendant's act or practice


   3 The elements of a cause of action for fraud under California law and Pennsylvania law are
   "virtually identical." Cottman Transmission Sysfems, lnc. v. Melody,869 F. Supp. 1180, 1186
   (E.D. Pa. 1994).
                                                20
3540122v1
191601.65822
            Case 2:19-cv-04773-CFK Document 14-1 Filed 02/24/20 Page 27 of 32




   is (1) unlawful, (2) unfair, (3) fraudulent, or (a) in violation of section 17500 (false or

   misleading advertisements). Each prong of the UCL is a separate and distinct theory of

   liability; thus, the 'unfair' practices prong offers an independent basis for relief." Lozano

   v. AT&T Wireless Services, lnc., 504 F.3d 71 8,731 (9th Cir. 2007).

            QVC focuses solely on its fraudulent conduct. ln this regard, QVC summarily

   maintains that Plaintiffs' Amended Complaint fails to set forth their fraud based UCL

   claim with sufficient specificity. Notwithstanding QVC's glaring omission of the unlawful

   and unfair conduct which serve as separate and independent grounds for                  a   UCL

   violation, as set forth herein, Plaintiffs have sufficiently detailed the basis for their fraud-

   based claims against QVC. Furthermore, "[w]hether a practice is deceptive, fraudulent,

   or unfair is generally a question of fact which requires consideration and weighing of

   evidence from both        sides." ln re Riddell Concussion Reduction Litigation, 121 F.
   Supp.3d 402, 422 (D.N.J. 2015) (quoting Paduano v. Am. Honda Motor Co., 169

   Cal.App.4th 1453 (2009)). The UCL claim should also remain.

            Vl.   QVC lntentionally lnterfered with Plaintiffs' Contract with Evine.

            Count Vlll should not be dismissed as QVC interfered with Plaintiffs' contract with

   Evine. Plaintiffs accurately allege that: 1) Plaintiffs had an existing contract with Evine;

   2) QVC intended to harm that existing relationship: 3) QVC's actions were not privileged

   or justified; and 4) Plaintiffs were harmed. Feldman & Pinto, P.C. v. Seithel, 11-5400,

   2011 WL 6758460 (E.D. Pa. 2011). Plaintiffs allege 'QVC approached Plaintiffs

   purposefully intending to harm Plaintiffs' relationship with Evine by luring Plaintiffs from

   Evine under false pretenses and eliminating her as a major competitor in the home

   shopping market."    11   216.


                                                  21
33O0122v1
191601.65822
            Case 2:19-cv-04773-CFK Document 14-1 Filed 02/24/20 Page 28 of 32




            QVC knew it was going to combine with HSN and that it needed to eliminate a

   competitor for QVC's new spokesman, Andrew Lessman. Í]II 217,218 and 219.

    Moreover, as set forth at 11220 of the Amended Complaint:

            QVC had no legitimate justification or privilege       to interfere with Plaintiffs'
            contractual relationship with Evine in an effort to further QVC's plan to eliminate
            Ms. Somers from the home shopping market, specifically when QVC knew its
            acquisition of HSN would give them exclusive sales control of Mr. Lessman and
            his line of dietary supplements.

   11220.

            QVC's argument fails because, under Pennsylvania law, inducing a party to

    leave their present contractual arrangement is actionable when the purpose of such

   enticement     is to cripple and destroy an integral part of a competitive business
   organization. CGB Occupational Therapy, Inc. v. RHA Health Seruices, lnc., 357 F.3d

   375 (3d Cir. 2004) (quoting Albee Homes, lnc. v. Caddie Homes, |nc.,207 A.2d 768,

   771 (Pa. 1965)). QVC's interference is particularly actionable as QVC employed
   "wrongful means" to lure Plaintiffs. "Wrongful means" is defined as the use of fraud or

   fraudulent misrepresentations. Restatement (Second) of Torts S 767, Cmt.           "c".   The

    Restatement further provides that a defendant's interference is improper if defendant's

   conduct is intended to illegally restrain competition. Id. at S 768, Cmt. "f'.

            Plaintiffs' Amended Complaint includes detailed factual allegations       of   QVC's

   deployment of intentional interference by means considered "wrongful" and the harm

   QVC's conduct caused Plaintiffs. ll1l216 and 221. Plaintiffs would not have ended their

   relationship with Evine, nor would SLC have ordered and paid for $1.3 million of

   inventory, much of which became unusable, expired, and could not be resold because




                                                 22
3500122v1
191601.65822
            Case 2:19-cv-04773-CFK Document 14-1 Filed 02/24/20 Page 29 of 32




   of QVC's unlawful actions. f|fl209, 210. QVC's Motion to Dismiss Count Vlll should be

   denied.

    Vll.       Plaintiffs Have Pled a Valid Alternative Glaim for Promissory Estoppel

            To maintain an action in promissory estoppel, Plaintiffs must show that: 1) OVC

   made a promise that QVC, not Plaintiffs should have reasonably expected to induce

   action of forbearance on the part of the Plaintiffs; 2) Plaintiffs actually took action or

   refrained from taking action     in reliance on QVC's promise; and 3) injustice can      be

   avoided only by enforcing the promise. See CMR D.N. Corp. v. City of Philadelphia,

   703 F.3d 612, 634 (3d Cir. 2013). As promissory estoppel is invoked in order to avoid

   injustice,    it   permits an equitable remedy    to a   contract dispute. BIue Mountain

   Mushroom Co., Inc. v. Monterey Mushroom, \nc.,246 F. Supp.2d 394, 407 (E.D. Pa.

   2002) (citing Crouse v. Cyclops,745 A.2d 606, 610 (Pa. 2000)).

            Under both the Federal and Pennsylvania Rules of Civil Procedure, parties are

   permitted to set out two or more statements of a claim alternatively and if a party makes

   alternative statements, the pleading is sufficient if any one of them is sufficient. Fed. R.

   Civ. P.8(dX2); Pa. R.C.P. 1020(c); 1020(d). Moreover, a party may state as many

   separate claims it has, regardless of consistency. Fed. R. Civ. P. 8(dX3). Here, the

   allegation (in the alternative) is that there is no valid contract because QVC had no

   intention of fulfilling its promises and was only looking to remove a competitor from the

   dietary supplement market."       fl 208, QVC's Motion to Dismiss Count Vll should be
   denied.




                                                23
35O0122v1
191601.65822
               Case 2:19-cv-04773-CFK Document 14-1 Filed 02/24/20 Page 30 of 32




       Vlll.    Plaintiffs Set Forth Valid Claims for QVC's Violations of the UCC and
               Gounts lll and lV of the Amended Gomplaint Should Remain

               A. QVC Violated the Exclusive Dealings Provisions of Section 2-306 of the
                  ucc.
               Under the UCC, in an exclusive dealing for goods, the seller is obligated to use

    best efforts to supply the goods and the buyer is obligated to use best efforts to promote

    the sale of the goods. UCC 52-306(2). From the time the parties here executed the

   Agreement on March 21, 2017 to the end of the parties' relationship, Plaintiffs were

    compelled to provide all its dietary supplement product supply that was intended for the

    home shopping space exclusively to QVC.                  fl   136 and Agreement at        llfl 1 and 5.
    Paragraph 5 of the Agreement is entitled "Non-Compete" and it means what is says.

    From March 21, 2017 to the end of the parties' relationship, per the Agreement,

    Plaintiffs were prohibited from selling, promoting, advertising or endorsing its products in

   the Territory through Direct Response Television Programs.                  11   137. QVC exclusively
    received all of Plaintiffs' dietary supplement product supply and ultimately failed to use

    its best efforts to promote the sale of Plaintiffs'products. f[ 138.

               QVC incorrectly argues that the Agreement was not exclusive because Plaintiffs

   were permitted to sell dietary supplements outside the Territory as defined in the

   Agreement. ln support, QVC cites only to Tigg v. Dow Corning Corp.,962F.2d 1119

   (3d Cir. 1992).4 However, the Court in Tigg determined that there was an exclusive

   dealings contract where, like here, other avenues to sell plaintiff's products were

   severely restricted. ld. at 1125-26. Additionally, QVC's argument that the Agreement at

   issue was not exclusive because Plaintiffs could sell products outside the Territory


   aAgain, QVC relies on an opinion proffered by the Third Circuit after a jury verdict was rendered, which
   has no applicability in a Rule 12(bX6) context prior to any discovery being taken.
                                                       24
3500122v1
191601.65822
            Case 2:19-cv-04773-CFK Document 14-1 Filed 02/24/20 Page 31 of 32




     likewise fails because the plain language of the explanatory comment of Section 2-306

     of the UCC accounts for a limited geographic scope, as is the case here. The Comment

     reads in relevant part, "[t]he principal is expected under such an [exclusive] contract to

     refrain from supplying any other dealer          or agent within the exclusive   territory."

     (emphasis supplied). UCC 2-306, Official Cmt.       5. QVC's Motion to Dismiss Count lll
    should be denied.

                B. QVC Engaged       in Anticipatory  Repudiation    of the Agreement in
                   Violation of UCG Section 2-610 of the UCC.

                QVC again completely ignores the allegations in the Amended Complaint. The

    Amended Complaint alleges that QVC expressed an absolute refusal to perform. After

    QVC took all steps to damage Plaintiffs and remove them as competitors to Mr.

    Lessman, on "January 17, 2019, QVC formally advised SLC and Ms. Somers that

    allegedly due to poor results, QVC would not be moving forward with Ms. Somers in

    supplement shows and          it would no longer promote SLC's supplements."        fl   119.

    Further, "QVC'S clear communication that it would not continue with performance of the

    Agreement constitutes a repudiation and anticipatory repudiation of the Agreement." fl

    118. See a/so, flfl 140-46. QVC also applies the incorrect standard. See JML
    lndustries, lnc. v. Pretium Packaging, lnc., 2007 WL 61061 (M.D. pa. 2ooz) (under

    Pennsylvania UCC S 2610, anticipatory breach occurs wheneverthere is "action which

    reasonably indicates     a   rejection of the continuing obligation"). Accordingly, QVC's

    Motion to Dismiss Count lV must be denied.




                                                 25
3500122v1
191601 .65822
            Case 2:19-cv-04773-CFK Document 14-1 Filed 02/24/20 Page 32 of 32




                                         CONCLUSION

            QVC's motion ignores the specific and detailed allegations in the Amended

   Complaint. The motion should be denied.




                                                     Respectfully subm itted,

                                                     MacELREE HARVEY, LTD.



    Date:   February 24,2020                 By:     /s/ Robeft A. Burke
                                                     Robert A. Burke, Esquire
                                                     Attorney l.D. No. 61268
                                                     Patrick J. Gallo, Jr., Esquire
                                                     Attorney l.D. No. 316092
                                                     Brian J. Forgue, Esquire
                                                     Attorney l.D. No. 322783
                                                      17 West Miner Street
                                                     West Chester, PA 19381-0660
                                                     (610) 436-0100
                                                      Email: rburke@macelree.com
                                                             pqallo@macelree.com
                                                             bforque@macelree.com

                                                     Attorneys for Plaintiffs, SLC Sweet, Inc.
                                                     and Suzanne Somers




                                                26
350O122v1
191601 .65822
